SIMPSON ,J.
— The appellant was convicted of the crime of murder in the first degree, and his punishment fixed at imprisonment in the penitentiary for life.
The person murdered Avas the defendant’s wife, and the witness Bland was alloAved to testify that the defendant had said to him, about a week before the death of his Avife, that she was going to give birth to a child, *73that times were hard and work cheap, and he (the defendant) did not know how he was going to get along. This was objected to, and the objection overruled. There was no error in this. The evidence with regard to the killing was entirely circumstantial, and, in forming a chain of circumstantial evidence, many circumstances, whose probative force is very slight, must be allowed. Although the probative force of this testimony was slight, yet, in connection with other facts, it might have a bearing on the question of motive, and was properly admitted. — Sanders v. The State, 134 Ala. 83, 32 South. 654; Kelsoe v. State, 47 Ala. 573, 598; Overstreet v. State, 46 Ala. 30, 34.
While the question asked of the witness Richardson as to whether the defendant went to sleep (after they had searched for his wife until. 3 o’clock in the morning and were all resting on the porch), and the answer thereto, do not seem to have any hearing on the case, yet we cannot see, on the other hand, how it could work any injury to the defendant. Consequently the court cannot he put in error for overruling the objection.
The same is true with regard to the question to the same witness as to whether, during the search, the defendant said what he thought had become of his wife, and the reply, “No, he did not.” Also with regard to the question to the witness Pope as to whether the defendant made any suggestion about where to search, and the answer that he did not. As to the refusal to exclude from the jury the exclamation of the defendant, “Oh! she is shot!” while it was a slight circumstance, yet, in accordance with what has been said about circumstantial evidence, it was admissible, as was also the fact that the defendant said nothing when it was proposed to send for the dogs, and that he did not offer to contribute any money to send for the dogs.
*74The remark by defendant to the witness Barber that he never expected to go with another girl, when he was •drunk, made several days after Ms wife’s death, was harmless, and there was no error in the refusal to exclude it. The same is true as to the question to the wit - ness Barber as to whether he had told Mr. Starner on the day of the preliminary trial as to what Tom Roberts would swear.
There being no error apparent on the record, the -judgment of the court is affirmed.
Affirmed.
Dowdell, O. J., and Anderson and Mayfield, JJ., concur.